DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-29 are pending.
Response to Arguments
Applicant’s arguments in light of amendments of independent claims and in view of Specification are persuasive. The rejection of the claims is withdrawn.

				      Allowable Subject Matter
Claims 1-29 are allowed.
Reason for allowance
The invention defined in claims 1, 12 and 23 are not suggested by the prior art of record. 
The prior art of record (in particular, Weldemariam; Komminist et al. US 20200143300 A1, Moeller; Bernd US 20200186332 A1, Kasper; Lance et al. US 20170323392 A1, Zizka; Ondrej US 20190238486 A1, Nolan; Michael et al. US 20190035018 A1, Patterson; Tim et al. US 20200005404 A1, Gaber; Shiri et al. US 20200134061 A1, Dechu; Sampath et al. US 20180130130 A1, Anstey; Marty Robert et al., US 20200111066 A1, Pattanaik; Sarthak et al. US 20170364552 A1, Negi; Ansuya et al. US 20200184489 A1, BARTOLUCCI; Silvia et al. US 20200265037 A1 and FLETCHER; John US 20200211003 A1) singly or in combination does not disclose, with respect to independent claim 1 “obtaining, by a computing device, the measurement of the parameter; 
generating a transaction including the measurement; and
prior to expiration of a threshold time period, transmitting the transaction to at least one other participant in a local distributed ledger network of participants maintaining a local distributed ledger;
after the threshold time period has expired, transmitting a plurality of transactions generated during the threshold time period to at least one participant in a global distributed ledger network of participants maintaining a global distributed ledger, wherein the local distributed ledger is maintained by nodes in the process plant, and the global distributed ledger is maintained by nodes in a plurality of process plants..” and similar limitations of independent claims 12 and 23 in combination with the other claimed features as a whole."
Therefore independent claims 1, 12 and 23 are allowed.
Dependent claims 2-11, 13-22 and 24-29 are also allowed based on their dependencies on independent claims 1, 12 and 23.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GHODRAT JAMSHIDI whose telephone number is (571)270-1956.  The examiner can normally be reached on 10:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on 5712723862.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GHODRAT JAMSHIDI/Primary Examiner, Art Unit 2493